Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 28, 2022

                                    No. 04-22-00794-CV

                                     Frank HERRERA,
                                         Appellant

                                             v.

                               INTERTERRA HOLDINGS,
                                      Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2022CV05121
                       Honorable David J. Rodriguez, Judge Presiding


                                      ORDER
       On November 22, 2022 appellant filed an emergency motion to stay a writ of possession
and eviction. Because appellant has not yet paid a supersedeas bond, we DENY the stay. See
TEX. PROP. CODE ANN. § 24.007 (“A judgment of a county court may not under any
circumstances be stayed pending appeal unless, within 10 days of the signing of the judgment,
the appellant files a supersedeas bond in an amount set by the county court.”).

       It is so ORDERED November 28, 2022.


                                                                PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT